Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/8/2022.  These drawings are acceptable, however, issues remain as detailed below.

The drawings are objected to because:
The graph in figure 5 includes no units for the reduction axis (see also below 112s regarding reduction).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  lines 8-9 include “the guide member”, all other recitations are of the “guiding member”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The reduction is only briefly explained in the disclosure and mostly refers to what is shown in figure 5 as the reduction relative to the door angle.  It is unclear what the reduction is, i.e. what is causing the reduction and what the values represent.  Normally reduction is associated with a gear unit where the gear unit reduces the speed output of a motor or the like and thereby increases the torque; this type of gear reduction is typically referred to as a ratio, the gear ratio, not a single numerical value.  In the present application there is no gear unit.  The disclosure only mentions the term gear once in page 2 and that recitation appears to imply the positioning of the door operator acts as a gearing and reduces the speed of the motor based on the position of the operator relative to the pivot axis, however, the statement is very brief and it is not clear that the position of the operator is what is causing the reduction.  The issue is further clouded by the fact reduction is also used on pages 1 and 7 of the disclosure to refer to reduction in size or reduction in complexity so it is not clear that the reduction in speed and thereby increase in torque that is associated with gearing is what reduction refers to in figure 5 and claims 7 and 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9 include limitations directed to the reduction between the operator and the door leaf.  As detailed in the above 112(a) rejection, it is unclear what the reduction is or what structure is causing it and as such it is difficult to determine the metes and bounds of the claim.  Claims will be interpreted as best understood as the reduction being caused by the location of the door operator.
Claim 7 includes the limitation “the guiding member is longitudinally displaced to a second end of the driving arm” in lines 4-5.  It is unclear how close to the second end the guiding member is in the claimed intermediate door position.  The disclosure only recites the movement to the end on page 7 lines 28-30 with no additional disclosure beyond the claimed limitation, however, it is unclear if the disclosure and claim require the guiding member to reach the distal end of the arm or some position slightly or more inward of the distal end.  There is no showing of the guiding member in the intermediate position and given that the drawings are not to scale it is difficult to determine based on the limited disclosure how close to the distal end is meant by “to a second end”.  While the interpretation is based on the disclosure and the limitation is deemed unclear, the limitation does not appear to rise to the level of a 112(a) support issue as the disclosure does support the movement to the end, it is merely unclear how close to the end is required by the limitation.  Limitation will be interpreted broadly as near the second end.
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3918991 to Hamacher (hereinafter Hamacher) in view of US patent 6481160 to Kowalczyk (hereinafter Kowalczyk) and US patent 5088152 to Downey (hereinafter Downey).
Regarding claim 1, the  door driving mechanism is shown in Hamacher in figures 1 and 2 with a guiding member (9) fixedly arranged to the door leaf (1); and a driving arm (11) having a pivot point at a first end (end connected to shaft 12) being rotationally driven by the door operator (13) directly at said pivot point, wherein said driving arm (11) is slidably connected to the guiding member (9), wherein rotation of the driving arm (11) by the door operator (13) varies a longitudinal position of the guiding member (9) along the driving arm (11) and displaces the door leaf (1), wherein the driving arm (11) comprises a track (10) to receive the guiding member (9).
However, Hamacher does not teach a motorized operator or a track with shoulders.
A motor operator is shown in Kowalczyk in figure 9 where door 210 is driven by motor 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door driving mechanism of Hamacher with the motor of Kowalczyk because Hamacher already teaches the use of any known type of operator/closer (page 3 lines 5-6 of the translation provided with the non-final action), motorized operators were known as shown in Kowalczyk, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
A track with shoulders is shown in Downey in figures 1-5 where track (11) has horizontal shoulders (unnumbered, shown in figure 3 annotated below) for preventing vertical displacement of a member (14) sliding in the track (11).

    PNG
    media_image1.png
    379
    299
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door driving mechanism of Hamacher with the track shoulders of Downey because tracks with shoulders provided the known benefit of better guiding the sliding movement of the member in the track by limiting the degrees of freedom of the member and thereby providing smoother sliding.
Regarding claim 2, the guiding member (9) protrudes from the door leaf (1), however, the door driving mechanism is located on the lower end of the door leaf (1) in Hamacher.  An upper driving mechanism is shown in Downey in figures 1-5 where driving arm (5) and guide (11) are located at the upper end of the door.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door driving mechanism of Hamacher, having the motorized operator of Kowalczyk and the track with shoulders of Downey, with the upper door driving mechanism location of Downey because both upper and lower drive locations were known in the art as evidenced above, and one of ordinary skill in the art could have substituted one known arrangement or location for another, using known methods with no change in their respective functions (i.e. the function of the drive). Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 5, rotation of the driving arm (11) causes longitudinal displacement of guiding member (9) along the driving arm (11) in Hamacher.
Regarding claim 6, Hamacher is silent as to any standards met by the operator, however, examiner acknowledges applicant’s acceptance of examiner’s Official Notice that BS EN 1154 was a known standard for door closers.  As no arguments rebutted this fact it is now considered admitted prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door driving mechanism of Hamacher, having the motorized operator of Kowalczyk and the track with shoulders of Downey, with the standard of BS EN 1154 because known standards provided known information to users about the features of the door (safety, number of test cycles, category of use, etc…) and as such would improve the marketability of the door driving mechanism by providing additional information and features of the standard.
Regarding claim 10, the door operating system is shown in Hamacher in figures 1 and 2 with the door operator (13) being fixedly attached (indirectly) to a door frame (5), and the door leaf (1) being pivotally connected to said door frame (5).
Regarding claim 11, the first end (end connected to shaft 12) of the driving arm (11) is arranged at a first distance from the pivot axis (2) of the door leaf (1), the guiding member (9) is arranged at a second distance from the pivot axis (2) of the door leaf (1), and wherein the second distance is greater than the first distance in Hamacher.
Regarding claim 12, Hamacher is silent as to the specific size of the first and second distances.  Although Hamacher does not disclose specific distance, it would have been obvious to one of ordinary skill in the art to size the distances to be useful- i.e. too small a distance would result in the driven end being too close to the pivot and the guiding means too close to the driven end to easily rotate the door as there would not be enough room for the arm to operate and too large a distance would similarly make it difficult to rotate the door, i.e. the arm and guide would be too close to the center to move a side pivot door. It would have been obvious to one of ordinary skill to select or at least try the distances claimed as there are a finite number of ranges such distances can usefully be made in.
Regarding claim 7-9, as best understood, the reduction at various angles is based on the spacing of the pivot axis, driven end, and guiding member locations and the first end (end connected to shaft 12) of the driving arm (11) is arranged at a first distance from the pivot axis (2) of the door leaf (1), the guiding member (9) is arranged at a second distance from the pivot axis (2) of the door leaf (1), and wherein the second distance is greater than the first distance, and at an intermediate open angle the guiding member (9) is near a second end (unnumbered, distal end of arm 11 opposite first end shown in figure 3) of the arm (11) in Hamacher.  It is unclear from the disclosure how precise the spacing needs to be but if the spacing needs to be that of claim 12 then as detailed above with claim 12 it would have been obvious to one of ordinary skill to select or at least try the distances claimed as there are a finite number of ranges such distances can usefully be made in.
	Regarding claim 14, the guiding member (9) doesn’t have radial protrusions in Hamacher.  Radial protrusions are shown in Downey where guiding member (14) has radial protrusions (unnumbered, shown in figure 3 annotated above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door driving mechanism of Hamacher, having the motorized operator of Kowalczyk and the track with shoulders of Downey, with the protrusions of Downey because the protrusions extending under the shoulders of the track provide for engagement of shoulders and protrusions to limit unnecessary vertical movement of the guiding member in the track and thereby provide better guiding of the sliding or longitudinal movement.
Regarding claim 15, the driving arm (11) is driving by operator (13) in Hamacher and, when provided with the motorized operator of Kowalczyk, would open the swing door leaf (1) (i.e. the replacement of the closer operator of Hamacher with the motor operator of Kowalczyk would drive the door both open and closed as the motor works in both directions in Kowalczyk).
	
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
In regards to applicant’s remarks directed to the drawing objections, examiner notes that the replacement drawings are acceptable but issues remain with respect to the graph in figure 5 as detailed above.
In regards to applicant’s arguments directed to the 112(a) rejections, examiner notes that applicant’s argument appears to be that the claimed and described “reduction” is a reduction in complexity relative to the prior art motor operator systems (see page 2 lines 2-4 of the remarks of 8/8/2022).  Examiner notes that this use of “reduction” is not how the term is typically used in the art nor is it clear from the disclosure that this is what was intended by the use of the term, i.e. applicant has not clearly defined reduction as reduction in complexity.  As previously noted and noted again with the above 112s, reduction is used in three different manners in the disclosure to describe reduction gearing effect (without reduction gearing), reduction in size, and reduction in complexity.  As the three uses were equally weighted in the original disclosure, i.e. one use was not more prevalent than the others, examiner maintains one of ordinary skill in the art would not know that the claimed reduction was reduction in complexity.  As noted in the previous office action and again above, it appears that the reduction is a feature based on the structure of the operator, i.e. the location of the arm and spacing of the guiding member and pivot, and not a separate element, i.e. the claimed reduction is essentially claiming the superiority of the present invention to the prior art.
Further, while applicant argues that an advantage of the claimed and disclosed reduction in complexity is that it changes over opening of the door, it is unclear how an invention can be more and less complex relative to the prior art at different opening positions.  Complexity is defined as “the condition of being complex” and complex is defined as “consisting of interconnected or interwoven parts” or “difficult to understand for being intricate or involved; complicated”.  Since applicant is using complexity in a negative sense, i.e. the prior art motor operators are more complex than the present invention, it is presumed that the latter definition of complex is intended, however, neither the structure of the present invention (i.e. the interconnection of the parts) nor the complicatedness (i.e. the level of intricacy, also presumably a structural condition) change as the door opens.  The structure of the door driving mechanism remains the same for the entire movement of the door and as the complexity relative to the prior art would appear to need to be structurally based, i.e. one cannot claim a theoretical condition, it is unclear how the complexity of the structure changes.  Additionally, there are no units or definitions of the numerical values for reduction so it is unclear what approximately 3.1 reduction at a door closed position (in figure 5) vs approximately 0.5 reduction at an approximately 115 degree open position is.  The value could be a percentage (0.5-3.1% less complex than the prior art) or it could be something else but without a value indicated in the original disclosure the reduction is neither clear nor fully supported.  As the previous issues with the claimed “reduction” still exist (lack of clear definition in the original disclosure) and the arguments do not clarify the issue (do not provide sufficient support showing the definition as reduction in complexity was present in the original disclosure and do not define how complexity can change), examiner maintains the 112(a) rejections.
In regards to applicant’s arguments directed to the 112(b) rejections, examiner notes that all the previous issues have been resolved, other than those with respect to the reduction discussed above with respect to the 112(a) rejections, however a new issue has arisen with respect to the second end in claim 7 as detailed above.
In regards to applicant’s arguments directed to the art rejections, examiner notes that applicant’s arguments are that Hamacher does not teach a motorized operator and is silent with respect to the rotational driving of the arm.  With respect to the latter argument, examiner disagrees and maintains Hamacher is clear that the operator 13 drives the arm 11 as the arm 11 is fixed to the rotating shaft 12 of the operator 13 and thus when the operator 13 rotates the shaft 12 the arm 11 is rotationally driven with the shaft 12 by the operator 13.  With respect to the former argument, examiner agrees that Hamacher does not tech a motorized operator, however, the secondary Kowalczyk reference does teach a motor operator.  Applicant further argues that Hamacher does not teach a track with shoulders and Downey cannot be used to modify Hamacher.  Examiner disagrees that Downey cannot be used to modify Hamacher as the teachings of Downey provide a known guiding mechanism providing a known benefit and could be applied to the teachings of Hamacher without undue experimentation by one of ordinary skill in the art.  While applicant argues the shoulders of Downey won’t work with the guiding member of Hamacher, examiner notes this argument is based on bodily incorporation of the elements and the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner maintains that the combined teachings of Hamacher, Downey, and Kowalczyk read over the present invention as currently claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak